Case 2:19-cv-02189-GMN-DJA Document 37 Filed 07/27/21 Page 1 of 3
Case 2:19-cv-02189-GMN-DJA Document 37 Filed 07/27/21 Page 2 of 3
       Case 2:19-cv-02189-GMN-DJA Document 37 Filed 07/27/21 Page 3 of 3




     Jillian Noel Alvarez v. Wal-Mart Stores, Inc.& Walmart, Inc. dlbla Walmart #2592
 1
     Case No. 2:19-cv-02189-GMN-DJA
 2
                                                     ORDER
 3
            PURSUANT TO THE STIPULATION OF THEPARTIES, through their respective counsel, it
 4
     is hereby:
 5
 6           ORDERED, ADJUDGED, AND DECREED, that the above-captioned matter be dismissed,

 7   with prejudice , each partyto bear that party's own costs and attorney's fees.
 8
 9
10
11
12
                                                 IT IS SO ORDERED.
13
                                                 Dated this ____
                                                             27 day of July, 2021
14
15
16                                               ___________________________
                                                 Gloria M. Navarro, District Judge
17                                               UNITED STATES DISTRICT COURT
18
19
20
21
22
23
24
25
26
27
28


                                                    -3-
